MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                  Jul 14 2020, 8:38 am

court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Nancy A. McCaslin                                         Curtis T. Hill, Jr.
McCaslin & McCaslin                                       Attorney General of Indiana
Elkhart, Indiana
                                                          Steven Hosler
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

K.H.,                                                     July 14, 2020
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          20A-JV-129
        v.                                                Appeal from the Elkhart Circuit
                                                          Court
State of Indiana,                                         The Honorable Michael A.
Appellee-Petitioner                                       Christofeno, Judge
                                                          The Honorable Deborah Domine,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          20C01-1804-JD-140



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-129 | July 14, 2020                       Page 1 of 7
[1]   K.H. appeals the juvenile court’s modification of disposition order committing

      him to the Indiana Department of Correction (DOC), arguing that the juvenile

      court erred by not placing him in a more rehabilitative environment. Finding no

      error, we affirm.


                                                       Facts
[2]   On April 13, 2018, the State filed a delinquency petition, alleging that then-

      thirteen-year-old K.H. was delinquent for committing an act that would be

      Class A misdemeanor theft had it been committed by an adult. According to

      the petition, K.H. and two other juveniles allegedly took toy dart guns from a

      Walmart store in Elkhart without paying for them. K.H. admitted to the

      allegations against him. Consequently, on June 6, 2018, the juvenile court

      adjudicated K.H. to be delinquent, placed him on six months of good behavior, 1

      and ordered that he participate in individual therapy.


[3]   From that point on, K.H.’s behavior only worsened:


          • On September 20, 2018, K.H. was suspended from school after
            violating the rules and arguing with his teacher. The school then
            placed K.H. in its after-hours program to assist with his ongoing
            issues. During this time, K.H. failed to complete case management
            and therapy as per the June 6, 2018, juvenile court order.
          • In November 2018, K.H. was again suspended from school due to
            his truancy. Plus, on November 28, 2018, K.H. threatened his


      1
        The juvenile court never explains what “good behavior” means as a disposition. At the conclusion of the
      June 6, 2018, hearing, the juvenile court states that “I’m placing you [K.H.] under six months good behavior
      and that good behavior can be extended into probation if you are not doing what needs to be done.” Tr. Vol.
      II p. 11-12. It is our estimation then that “good behavior” is some mitigated form of probation, with fewer
      conditions and/or restrictions attached.

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-129 | July 14, 2020                      Page 2 of 7
        grandmother, who reportedly tried to seek a restraining order
        against him. Accordingly, on December 4, 2018, the juvenile court
        modified K.H.’s disposition order by placing him on probation,
        fitting him with an electronic monitor, and ordering him to attend
        alternative school daily.
    •   After receiving reports that K.H. was planning on joining a gang,
        on January 16, 2019, the juvenile court intervened and arranged
        for transportation so that he could attend his alternative school.
    •   On February 20, 2019, K.H. admitted to committing another act
        that would be Class A misdemeanor theft had it been committed
        by an adult. Thus, the juvenile court adjudicated him as
        delinquent and admonished K.H. to attend his schooling. Further,
        the juvenile court placed K.H. in the Juvenile Detention Center
        and stated that it would release K.H. once he earned three school
        credits. K.H. eventually earned those three credits and was
        released on probation to his mother’s home.
    •   In June 2019, officers from the Elkhart City Police Department
        arrested K.H. because he was walking on a city street while
        smoking a cigar and refused to identify himself. On June 24, 2019,
        the juvenile court modified K.H.’s disposition order, directing
        K.H. to obtain an addictions assessment and to have lunch with a
        police officer as part of the “Lunch With a Cop” program.
        Appellant’s App. Vol. II p. 87.
    •   On October 10, 2019, the juvenile court found that K.H. had
        violated his probation by missing five probation appointments,
        failing all his classes, and attempting to leave the country to visit
        his brother without permission. The juvenile court then ordered
        that K.H. participate in additional tutoring services, not have
        contact with his brother, and attend a meeting with his mother to
        discuss the future of his education.
    •   Upon learning that K.H. was still not attending school or therapy
        sessions, on November 14, 2019, the juvenile court again placed
        K.H. in the Juvenile Detention Center and had him undergo a
        psychological assessment.
    •   Following his November 27, 2019, release from the Juvenile
        Detention Center, K.H. was placed on home detention.
        Nevertheless, K.H. violated curfew, failed to attend another
        psychological evaluation, and neglected to re-enroll in school. The
        juvenile court ordered that K.H. be detained and placed again in
        the Juvenile Detention Center.



Court of Appeals of Indiana | Memorandum Decision 20A-JV-129 | July 14, 2020   Page 3 of 7
[4]   Following a December 23, 2019, hearing, the juvenile court modified K.H.’s

      disposition order by placing him in the DOC. In its order, the juvenile court

      stated that:


               The Court finds that it is in the best interests of the child to be
               removed from the home environment; the child has special needs
               that require services for care and treatment that cannot be
               provided in the home and he refuses treatment that is intended to
               diminish risk.

               The Court finds that reasonable efforts were made by the
               Probation Department to prevent or eliminate the need for
               removal of the child.
Id. at 133. K.H. now appeals.


                                    Discussion and Decision
[5]   K.H.’s sole argument on appeal is that the juvenile court erred when it placed

      him in the DOC. Specifically, K.H. contends that the juvenile court did not

      consider a more rehabilitative environment before modifying the disposition

      order.


[6]   We will reverse a juvenile court’s placement of a delinquent minor only if the

      decision is clearly against the logic and effect of the facts and circumstances

      before it. C.C. v. State, 831 N.E.2d 215, 216-17 (Ind. Ct. App. 2005). The choice

      of a disposition for a juvenile is within the sound discretion of the juvenile

      court, and it is accorded wide flexibility in making that judgment. E.L. v. State,

      783 N.E.2d 360, 366 (Ind. Ct. App. 2003). That disposition is subject, however,



      Court of Appeals of Indiana | Memorandum Decision 20A-JV-129 | July 14, 2020   Page 4 of 7
      to the statutory considerations of the welfare of the child, the community’s

      safety, and the policy of favoring the least harsh disposition. Id.


[7]   Indiana Code section 31-37-18-6(1) states that a juvenile court shall enter a

      dispositional decree that is “in the least restrictive (most family like) and most

      appropriate setting available; and . . . [is] consistent with the best interest and

      special needs of the child[.]” However, even if less restrictive options are

      available, a juvenile court’s placement of a juvenile in the DOC is not

      erroneous when “earlier attempts at rehabilitation through less restrictive means

      were unsuccessful.” D.E. v. State, 962 N.E.2d 94, 97 (Ind. Ct. App. 2011).


[8]   While the goal of child placement within the juvenile court system is

      rehabilitation and not punishment, R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct.

      App. 2010), the ultimate decision to place K.H. in the DOC was still

      appropriate, and the juvenile court did not err by doing so.


[9]   When presented with multiple opportunities for rehabilitation, K.H. has shown

      few signs of progress at any placement. When he was allowed to stay at home

      and attend school like any normal student, K.H. constantly skipped his classes,

      disobeyed the juvenile court’s orders, and failed to attend his case management

      and therapy sessions. When he was placed in the Juvenile Detention Center, he

      would complete his short-term goals, only to violate the terms of the disposition

      order once he returned home. And when he was on supervised probation, K.H.

      either committed some sort of illegal act such as theft or smoking, fled from




      Court of Appeals of Indiana | Memorandum Decision 20A-JV-129 | July 14, 2020   Page 5 of 7
       home, tried to leave the country, attempted to join a gang, or failed to appear at

       mandatory probation meetings regarding the future of his education.


[10]   This Court has already held that “violation of a single condition of probation is

       sufficient to revoke probation.” M.J.H. v. State, 783 N.E.2d 376, 377 (Ind. Ct.

       App. 2003). Yet, the juvenile court chose time and time again to allow K.H. to

       remain on supervised probation or home detention even after multiple

       violations. K.H.’s constant run-ins with the law and delinquency adjudications

       are further evidence that he has no interest in rehabilitation through the current

       least restrictive resources available.


[11]   K.H. disagrees, arguing that “[t]he trial court abused its discretion when it

       made K.H. a ward of the [DOC] without first placing him in a residential

       facility for rehabilitation.” Appellant’s Br. p. 14. In the past, this Court has held

       that a delinquent juvenile’s placement in the DOC may still be appropriate even

       if less restrictive or less harsh alternatives are available. K.A. v. State, 775
N.E.2d 382, 386-87 (Ind. Ct. App. 2002). Given K.H.’s questionable and, at

       times, dangerous behavior of committing theft, frequently skipping school,

       threatening family members, violating probation multiple times, and fleeing his

       home, placement in the DOC is an appropriate option. See J.B. v. State, 849
N.E.2d 714, 718-19 (Ind. Ct. App. 2006) (holding that juvenile’s placement in

       DOC was warranted after violating probation, committing new offenses, and

       failing to take advantage of prior opportunities for treatment).




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-129 | July 14, 2020   Page 6 of 7
[12]   Furthermore, the juvenile court has already given K.H. numerous chances for

       reform and could have ordered placement in the DOC at an earlier time;

       nevertheless, the juvenile court here showed leniency and exhausted all options.

       Consistent with K.H.’s best interests and the safety of the surrounding

       community, it was not erroneous for the juvenile court to modify K.H.’s

       disposition by placing him in the DOC.


[13]   The judgment of the juvenile court is affirmed.


       Bradford, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-129 | July 14, 2020   Page 7 of 7